Orders of disposition, Family Court, New York County (Jody Adams, J), entered on or about March 6, 2007, which, inter alia, respectively found that respondent mother permanently neglected the subject children, unanimously affirmed, without costs.
Respondent’s argument that the agency’s petitions were jurisdictionally defective for failing to specify the diligent efforts the agency made to encourage and strengthen the parental relationship (Family Ct Act § 614 [1] [c]) was raised for the first time on appeal and is therefore unpreserved (see Matter of Gina Rachel L., 44 AD3d 367 [2007]). Were we to review this issue, we would find that the petitions sufficiently specified the agency’s efforts, which included arranging for respondent to visit with the children, referring respondent for individual and family counseling and training in parenting skills, and encouraging respondent “to become consistent with both her planning for and engaging in meaningful visits with” the children.
The court’s finding that the agency fulfilled its statutory duty to make diligent efforts to encourage and strengthen the parental relationship was supported by clear and convincing evidence that the agency sought respondent’s cooperation in developing a plan tailored to respondent’s needs, and, inter alia, scheduled visitation, attempted to assist her in improving the quality of the visits, and referred her to parenting skills classes and counseling programs (see Social Services Law § 384-b [7] [f]; Matter of Sheila G., 61 NY2d 368 [1984]). Respondent testified that the agency provided her with no referrals. However, her caseworker testified that the agency tried to make referrals and respondent refused to accept them. The court’s determination that the caseworker’s testimony was credible and respondent’s incredible is entitled to deference (see Matter of Amin Enrique M., 52 AD3d 316 [2008]). Concur—Friedman, J.P., Sweeny, Nardelli, Acosta and Richter, JJ.